Citation Nr: 9926446	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.   98-16 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service-connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

R. Cain, Associate Counsel



INTRODUCTION

The appellant had service from April 1945 to September 1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1998 rating decision in which the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA) denied service-connection for a 
psychiatric disorder.


REMAND

The appellant's service medical records are incomplete.  
Information from the Office of the Surgeon General reflects 
diagnoses including mental deficiency and state that he was 
discharged or retired for "ineptness".  The appellant 
claims that his psychiatric problems developed as a result of 
the stresses he encountered in service.  His physician, 
George Fillmore, M.D., has opined that the appellant's 
experiences in service caused "great anxiety attacks leading 
to panic attacks."  Dr. Fillmore's treatment records of the 
appellant are not associated with the claims file. 
These records should be requested.  In addition, the 
appellant reports that he was previously treated by a Dr. 
Smith, who is deceased.  It is unclear whether Dr. Smith's 
records are available.  

The record also includes a report of VA psychiatric 
examination in February 1998.  The report does not state that 
the contents of the claims file, including the service 
records, were reviewed.  Another examination, by a Board of 
two psychiatrists, board certified if available, should be 
obtained.

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the appellant 
whether the records of his treatment by 
Dr. Smith, who treated him prior to Dr. 
Fillmore, are available.  If so, the RO 
should obtain these records.

2.  The RO should obtain all records of 
the appellant's treatment by Dr. Fillmore 
from 1972 to the present.

3.  The RO should schedule the appellant 
for a VA examination by a board of two VA 
psychiatrists in order to determine the 
nature and etiology of any acquired 
psychiatric disorder.  

The board should jointly provide a 
diagnosis for the appellant.  If the 
appellant is diagnosed with an acquired 
psychiatric disorder, the psychiatrists 
should jointly answer the following 
questions (1) Is it at least as likely as 
not that an acquired psychiatric disorder 
began in service, (2) Is it at least as 
likely as not that an acquired 
psychiatric disorder was the result of 
the appellant's experiences in service; 
and (3) Is it at least as likely that an 
acquired psychiatric disorder, if 
preexisting service, underwent increase 
in severity in service beyond the natural 
progression of the disorder?  

Any indicated tests or studies should be 
performed.  The claims file should be 
made available to the examiners, and this 
fact should be stated in the examination 
report. 
If the examiners cannot answer any of the 
above questions without speculation, they 
should note so on the examination report. 

4.  The appellant should be given 
adequate notice of the requested 
examination that includes advising him of 
the consequences of failure to report for 
the examination.  If he fails to report 
for the examination, this should be noted 
in the claims folder and a copy of 
notification(s) of the examination should 
be associated with the claims folder.

5.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
completed.  If any development is 
incomplete, appropriate corrective action 
should be taken.

6.  After completion of the above-
referenced development, the RO should 
readjudicate the issue with consideration 
given to all of the evidence of record, 
including any additional medical evidence 
obtained by the RO pursuant to this 
remand.  If the benefit sought is not 
granted, the appellant should be provided 
a Supplemental Statement of the Case.  
The case should then be returned to the 
Board after completion of the usual 
adjudication procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.





		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












